DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Applicant’s arguments and amendments dated 4/11/22 have been received and entered in the application. 
Claims 1, 3-9, 11-18 are currently pending and examined on the merits. 
Claims 1, 12, and 15 are currently amended. 
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.	
	
Claim Interpretation 
With respect to claims 12-14, and 16-18, applicant's invention is interpreted as comprising product-by-process limitations. Under MPEP § 2113, product-by-process claims are not limited to the recited method steps, but are limited only by the resultant structure; Therefore, method steps are only considered in a patentability analysis to the extent that the method steps result in structural changes to the product. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 depends from cancelled claim 11, rendering it unclear what limitations this claim encompasses. For examination purposes, claim 11 is interpreted as depending from claim 1. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-14, and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Subject Matter Eligibility Guidance
A three part inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101 for process claims that involve laws of nature. See Subject Matter Eligibility Guidance. This inquiry comprises answering: 1) Is the claimed invention directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter? 2A) Does the claim recite or involve one or more judicial exceptions? Judicial exceptions include abstract ideas, laws of nature/natural principles, natural phenomena, and natural products. 2B) Does the claim as a whole recite something significantly different than the judicial exception(s)? 
Claim Interpretation 
With respect to claims 12-14, and 16-18, applicant's invention is interpreted as comprising product-by-process limitations. Under MPEP § 2113, product-by-process claims are not limited to the recited method steps, but are limited only by the resultant structure; Therefore, method steps are only considered in a patentability analysis to the extent that the method steps result in structural changes to the product. Therefore, claims 12-14, and 16-18 are interpreted as comprising a population of adipose-derived mesenchymal stem cells. 
Analysis in View of Claim Interpretation and Subject Matter Eligibility Guidance
1) Statutory Subject Matter
Claims 12-14 and 16-18 are directed to a population of adipose-derived mesenchymal stem cells, which is a composition of matter. Therefore, claims 12-14, and 16-18 are directed to statutory subject matter. 

2A) Judicial Exception
	1) Does the claim recite a judicial exception? 
Claims 12-14, and 16-18 recite a judicial exception because the claims are directed to a population of adipose-derived mesenchymal stem cells which is a naturally occurring product. The adipose-derived mesenchymal stem cells contain no differences in function, structure, or other characteristics from naturally occurring adipose-derived mesenchymal stem cells. The claims do not require any additional components, they merely characterize the adipose-derived mesenchymal stem cells. Thus, the claims are directed to a product of nature judicial exception.
2) Does the claim recite additional elements that integrate the judicial exception into a practical application? 

Claims 12-14, and 16-18 do not recite additional elements that integrate the judicial exception into a practical application because the claims do not recite any additional elements beyond the adipose-derived mesenchymal stem cells, but merely recite characteristics of the claimed cells.

2B) Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the adipose-derived mesenchymal stem cells. 
Summary
On balance the relevant factors weigh against eligibility and claims do not qualify as eligible subject matter under 35 U.S.C. § 101.
	

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 12-14, 16-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by, or the alternative obvious over Kern et al (Comparative analysis of mesenchymal stem cells from bone marrow, umbilical cord blood, or adipose tissue. Stem Cells, Vol. 24, No. 5 (2 Jan 09) pages 1294-1301., hereinafter Kern). 
Kern examines the characteristics of adipose-derived mesenchymal stem cells (AMSCs) (Abstract). Kern discloses that AMSCs derived from the stromal vascular fraction (Isolation and culture of PLA cells from AT) demonstrate consistent ability to differentiate into osteocytes as confirmed by von Kossa staining (Osteogenic differentiation, Osteogenic differentiation capacity), into adipocytes as confirmed by Oil Red O staining (Adipocyte differentiation, Adipocyte differentiation capacity), and into chondrocytes as confirmed by Safranin O staining (Chondrogenic differentiation, Chondrogenic differentiation capacity). Kern also discloses that AMSCs demonstrate positive expression of CD29, CD44, CD73, CD90, and cd105, and negative expression of CD14, CD34, CD45 (Immunophenotypic characterization). 
Kern is silent as to differentiation into Alcian Blue positive chondrocytes and Alcian Blue positive osteocytes. Kern is also silent as to positive expression of CD49d, and CD146, and negative expression of CD19, and CD31. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not the AMSCs of the prior art differ, and if so to what extent, from applicant’s AMSCs. The prior art discloses AMSCs which are similar to applicant’s AMSCs for these reasons: the AMSCs are obtained from a stromal vascular fraction, are able to consistent differentiate into chondrocytes, adipocytes, and osteocytes, and demonstrate the expression profile CD29, CD44, CD73, CD90, and CD105 positive, and of CD14, CD34, CD45 negative. Further, both Saf O staining and Alcian Blue staining are well known alternatives by which to confirm chondrogenic differentiation, as are von Kossa and Alizarin Blur known alternatives for confirming osteogenic differentiation. Where an examiner cannot determine whether or not the reference inherently possesses properties which anticipate, or render obvious, the claimed invention a rejection under §§102/103 is appropriate. See MPEP §§ 2112-2112.02.
The cited art taken as a whole demonstrates a reasonable probability that the AMSCs are either identical or sufficiently similar to the claimed AMSCs that whatever differences exist, they are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. See MPEP § 2112(v). Clear evidence that the AMSCs of the cited prior art does not possess a critical characteristic that is possessed by the claimed AMSCs would advance prosecution and might permit allowance of claims to applicant’s AMSCs. Applicant is requested to specifically point out the support for any amendments made to the disclosure and arguments in response to this Office Action, including the claims. See MPEP §§ 714.02 and 2163.06. Applicant is also requested to refer to pages and line numbers in the as-filed specification. It is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 11, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hedrick et al., US Publication No. 2009/0181456 (cited on 892 dated 10/31/14, hereinafter Hedrick 2009) in view of  Fraser et al., US Publication No. 2003/0054331 (cited on 892 dated 2/10/14, hereinafter Fraser) and Hedrick et al., US Publication No. 2010/0233139 cited on 1449 dated 2/10/14, hereinafter Hedrick 2010) as evidenced by Collagenase (Collagenase, Worthington Biochemical Corporation, Online Catalog, Accessed at http://www.worthington-biochem.com/cls/assay.html on 9/20/2016, cited on 892 dated 10/3/16, hereinafter Collagenase).
Hedrick 2009 teaches methods of isolating adipose derived stem cells (Abstract). Hedrick 2009 explains that adipose tissue is a plentiful source for stem cells which may be readily obtained (para 7). Hedrick 2009 discloses first isolating adipose tissue using methods well known in the art to obtain a stromal vascular fraction (SVF) (para 72, 171). The adipose tissue is then washed with a physiologically acceptable solution, such as phosphate buffered saline (PBS) (para 74, 171). The tissue is then processed to separate the cells from the tissue, such as by enzymatic disaggregation (para 74, 171). Enzymatic disaggregation may be performed using any suitable enzyme or combination of enzymes, such as a 0.075% w/v solution of collagenase warmed to 37 °C, or a solution containing 0.05% w/v collagenase and 0.1% w/v lipase (para 74, 141, 165). Following enzymatic treatment three layers form, a free lipid layer, an adipose derived lattice enriched fraction, and the cellular fraction at the bottom (para 74-75). The cellular fraction may be concentrated into a cell pellet, such as by centrifugation (para 75). The pellet includes the adipose derived stem cells as well as other stromal vascular cells and red blood cells (para 75). The pellet may be filtered through a cell strainer to remove any remaining tissue (para 74, 171, 200). Preferably, the red blood cells are lysed and removed using methods well known in the art, such as incubation in a red blood cell lysis buffer (para 75). The pellet may be resuspended, washed and centrifuged multiple times to obtain greater purity (para 76). The resultant cell population may then be resuspended, subjected to further cell sorting, such as by flow cytometry, and cultured (para 76-82, 173, 367). The resultant cell population demonstrates the phenotype positive for CD29, CD44, CD90, and CD105, and negative for CD14, CD31, CD34, and CD45 (para 367). Prior to culturing the stem cells they may be assayed for number and viability (para 82). 
Hedrick 2009 does not explicitly disclose preparing a digestion solution by diluting an enzyme stock solution based on the amount of enzyme activity desired. However, determining enzyme activity and diluting it to obtain a desired activity is standard practice in the art as evidenced by Collagenase (see in particular Calculation). Additionally, Hedrick 2009 discloses utilizing different concentrations of collagenase for enzymatic disaggregation (para 74, 141, 165). Therefore, it would be obvious to one of ordinary skill in the art that preparation of an appropriate strength enzyme solution could be incorporated into the method of Hedrick 2009 as standard practice within the art. 
Hedrick 2009 does not disclose supplying a shipment package, inspecting the shipment package, introducing the shipment package components to a processing module, sterility sample testing, or that the container may have ports.
Fraser discloses methods of isolating and handling adipose derived stem cells (Abstract). Fraser explains that the collection, processing and storage of adipose derived stem cells for later use is highly advantageous for therapeutic applications (para 36-37). Fraser discloses first collecting adipose tissue from a subject and placing in a specialized or general purpose container (para 38, 41). Preferably the collection device includes a sterile collection container composed of medical grade materials containing a filter (para 51). The collection device may also contain multiple ports and connection mechanisms for inserting and extracting materials used during tissue processing (para 51-52, Fig. 1). Immediately following collection, under sterile conditions, the collection device should be sealed, labeled with a client identification barcode, and transported to a processing facility (para 38, 44, 68-70). The client identification barcode may be associated with date and time of the procedure as well as other procedural and medical data about the patient (para 69-72). Fraser also discloses that, additional quality systems may be instituted to ensure quality and efficiency of the tissue processing, such as an integrated system to minimize opportunity for errors (para 38, para 213-234). Integrated quality systems may incorporate, inspection of supplies, sample labeling and verification throughout handling, document creation, modification and control, etc. (para 213-214).  In some embodiments, the tissue processing may be performed as soon as the sample is received by the tissue processing site (para 147-178). Processing of the adipose tissue may be performed by means known in the art to isolate a cell population of interest, including washing, enzymatic disaggregation, centrifugation, removal of red blood cells and filtration (para 79-89). Enzymatic disaggregation may be performed by means known in the art, including incubation with combinations of enzymes, such as collagenase and DNase (para 81). Testing on the sample may be performed throughout tissue processing including cell yields, cell viability and sterility (para 98-113).  In particular, resultant cell populations may be tested for total viable nucleated cell content and the content of subpopulations within the final product (para 47, 98-112, 139).  
As both Hedrick 2009 and Fraser are directed to methods of isolating adipose derived stem cells, it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to utilize the collection methods of Fraser in Hedrick 2009 for improved sterility and tissue processing, particularly in situations when the collection facility differs from the tissue processing facility. 
The combination of Hedrick 2009 and Fraser does not disclose the use of two filters. 
Hedrick 2010 discloses methods of isolating and using adipose derived stem cells (Abstract). Hedrick 2010 explains that preferably adipose tissue processing occurs in a system that maintains a closed, sterile pathway (para 13-14). Hedrick 2010 discloses that adipose tissue can be obtained by methods known in the art (para 64). Following collection, the tissue sample is inserted into a closed collection/processing container (para 68-73). The size of the container may be sized to hold tissue volumes of between 5 mL to 2 L of tissue (para 75). The container may be composed of any suitable biocompatible material, such as ethylene vinyl acetate (para 95). The collection device may also contain multiple ports and connection mechanisms for inserting and extracting materials used during tissue processing (para 68-82, associated Figs.). The system may also include a plurality of filters to separate the stem cells of the invention from other components of the process (para 71, 96, 98-101 associated Figs.). The filters may have a range of pore size from 20 to 800 µm (para 71). In particular, a filter with a 40 µm may be advantageous for removing collagen particles and immature adipocytes (para 99-100). 
As each of Hedrick 2009, Fraser, and Hedrick 2010 are directed to methods of isolating adipose derived stem cells, it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to incorporate additional filters in the method of the combination to further purify and isolate only the desired adipose derived stem cells. 
Claims 5-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hedrick 2009 in view of  Fraser and Hedrick 2010 as applied to claims 1-3 above, and in further view of Mitchell et al., US Publication No. 2007/0274965 (cited on 892 dated 2/10/14, hereinafter Mitchell).
The combination of Hedrick 2009, Fraser and Hedrick 2010 does not explicitly disclose using a combination of collagenase, neutral protease and DNase I with a salt solution pre-warmed to 37˚ C for enzymatic disaggregation.
Mitchell discloses methods of isolating stem cells from an SVF of adipose tissue (Abstract, para 8). Mitchell discloses first obtaining adipose tissue using methods known in the art (para 91). Additionally, any known methods for preparing SVF from adipose tissue may be utilized (para 93). In particular, the adipose tissue may be subjected to enzymatic disaggregation using 0.1% to 0.5% collagenase, 0.5 ng/mL to 10 ng/mL dispase (neutral protease), and/or effective concentrations of DNase preferably in an ethylenediaminetetra-acetic acid (EDTA) solution warmed to 37 °C (para 93). As Mitchell explains that it is known in the art to use a combination of collagenase, dispase and DNase to dissociate adipose tissue for the isolation of an SVF fraction, it would be obvious to one of ordinary skill in the art that the enzyme cocktail of Mitchell could be used in the method of the combination as a simple substitution of a known method of enzymatic disaggregation for another with a reasonable expectation that an SVF fraction would be isolated.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 12 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.
Applicant is advised that should claim 13 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.
Applicant is advised that should claim 14 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,154,664 in view of Kern. Both the present application and the ‘664 patent are directed to a method 
“of isolating stromal vascular derived stem cells comprising the steps of: a. supplying a shipment package comprising a defined client sample container having a first filter and a second filter; b. inspecting the shipment package components for (i) integrity of the client sample container containing an adipose tissue sample and collection medium and (ii) completed recording information, contained therein; c. introducing the shipment package components to a processing module of a database via a log-in port by scanning a barcode on the client sample container in the completed recording information; d. testing the sterility of the adipose tissue sample from the client sample container; e. removing the remaining collection medium in the client sample container; f. washing the adipose tissue sample; g. preparing a digestion solution by diluting an enzyme stock solution based on the amount of enzyme activity; h. injecting the digestion solution into the sample container containing the adipose tissue sample to form a digestion mixture within the client sample container; i. incubating the digestion mixture; j. centrifuging the incubated digestion mixture; k. withdrawing a stromal vascular fraction phase of the centrifuged digestion mixture, wherein the stromal vascular fraction consists of the fluid phase below the floating mature adipocytes and oil from lysed adipocytes; l. centrifuging a suspension of the digestion mixture in order to isolate a first stromal vascular pellet from the digestion solution; m. removing supernatant of the centrifuged suspension isolated in l; n. re-suspending the first stromal vascular pellet by trituration in red blood cell lysis buffer forming a cell suspension; o. centrifuging the cell suspension to form a second pellet; p. removing supernatant of the centrifuged solution isolated in o; q. re-suspending the second pellet by trituration adding salt solution forming a second suspension; r. centrifuging the second cell suspension to form a third pellet comprising a mixture of cells of pre-adipocytes, adipose-derived mesenchymal stem cells, microvascular endothelial cells, endothelial progenitor cells, and monocytes; wherein the mixture of cells either i) does not contain mature adipocytes, and demonstrates a combined viability by acridine orange/propidium iodide or trypan blue dye-exclusion assay of no less than 35%, or ii) at least 1% of the nucleated cells in the mixture are adipose-derived mesenchymal stem cells; and s. retaining the supernatant from the third pellet for a secondary sterility test sample”. 
The ’664 method does not disclose further proliferating the AMSCs as claimed in the present application. However, Kern discloses isolating AMSCs from the stromal vascular fraction of adipose tissue and further culturing. As both the ‘664 patent and Kern are directed to methods of obtaining AMSCs it would be obvious to one of ordinary skill in the art that the references could be combined. As Kern explains that MSCs represent a promising tool for cellular therapies, a skilled artisan would be motivated to culture and expand AMSCs as disclosed in Kern to obtain large quantities of AMSCs for clinical applications. 
Response to Arguments
Applicant's arguments dated 4/11/22 have been fully considered but are not persuasive as explained in detail below. 
Claims 12-14, and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Applicant argues that the method steps render the resultant cells significantly different from those found in nature, such that the cells are subject matter eligible (Response p12-13). 
As noted in the section on claim interpretation, claims 12-14, and 16-18 are interpreted as comprising product-by-process limitations. There is nothing present in the record to indicate that the adipose-derived stromal vascular derived stem cells of the present invention have any materially different characteristics of adipose-derived stromal vascular derived stem cells obtained by different methods. Therefore, the method steps are not considered in the patentability analysis. See MPEP § 2113. The claims are interpreted as being directed to adipose-derived mesenchymal stem cells alone. As detailed in the rejection under 35 U.S.C. 101 above, the claims are not considered to be subject eligible. 
Claim(s) 12-14, 16-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by, or the alternative obvious over Kern.
Applicant argues that Kern fails to disclose all the limitations of the claim as presented (Response p13-14). As noted in the section on claim interpretation, claims 12-14, and 16-18 are interpreted as comprising product-by-process limitations. There is nothing present in the record to indicate that the adipose-derived stromal vascular derived stem cells of the present invention have any materially different characteristics of adipose-derived stromal vascular derived stem cells obtained by different methods. Therefore, the method steps, including those of claim 10, are not considered in the patentability analysis. See MPEP § 2113. 
Claims 1-4, 11, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hedrick et al., US Publication No. 2009/0181456 (cited on 892 dated 10/31/14, hereinafter Hedrick 2009) in view of  Fraser et al., US Publication No. 2003/0054331 (cited on 892 dated 2/10/14, hereinafter Fraser) and Hedrick et al., US Publication No. 2010/0233139 cited on 1449 dated 2/10/14, hereinafter Hedrick 2010) as evidenced by Collagenase (Collagenase, Worthington Biochemical Corporation, Online Catalog, Accessed at http://www.worthington-biochem.com/cls/assay.html on 9/20/2016, cited on 892 dated 10/3/16, hereinafter Collagenase). Claims 5-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hedrick 2009 in view of  Fraser and Hedrick 2010 as applied to claims 1-3 above, and in further view of Mitchell et al., US Publication No. 2007/0274965 (cited on 892 dated 2/10/14, hereinafter Mitchell).
Applicant argues that the limitations of claim 10 have been incorporated into claim 1 rendering the rejection moot (Response p16). 
In response, claim 10 depended from each of claims 1, and 5-9, and was rejected as being obvious over Hedrick 2009 in view of Fraser, Hedrick 2010 and Mitchell. However, the subject matter of claim 10 is present in Hedrick 2010, which states that the container may be composed of any suitable biocompatible material, including ethylene vinyl acetate (para 95). Therefore, claims 1-4, 11, and 15 are considered obvious as detailed in the art rejection supra. 
Applicants have advanced no arguments with respect to the rejection of claims 5-9 over Hedrick 2009 in view of Fraser, Hedrick 2010 and Mitchell. 
Claim 16 is objected to as a substantial duplication of claim 12. Claim 17 is objected to as a substantial duplication of claim 13. Claim 18 is objected to as a substantial duplication of claim 14. 
Claims 12-14 depend from claim 1, where claims 16-18 depend from claim 15. Applicant argues that claim 15 has a narrower scope than that of claim 1 such that the claims are not duplicates (response p15-16). 
As noted in the section on claim interpretation, claims 12-14, and 16-18 are interpreted as comprising product-by-process limitations. There is nothing present in the record to indicate that the adipose-derived stromal vascular derived stem cells of the present invention have any materially different characteristics of adipose-derived stromal vascular derived stem cells obtained by different methods. Therefore, the method steps are not considered in the patentability analysis. See MPEP § 2113. Without the method steps considered, the claims are substantial duplicates and the objection is maintained. 
Claims 1-11, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,154,664 in view of Kern.
Applicant has not presented any arguments with respect to the nonstatutory double patenting rejection. 
Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632